Appeal by the defendant from a judgment of the Supreme Court, Kings County (Hellenbrand, J.), rendered August 31, 1983, convicting him of robbery in the first degree and assault in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
*618Ordered that the judgment is affirmed.
There was a sufficient degree of resemblance between the defendant and the other individuals who sat in the lineup with him to dispel any claim of undue suggestiveness (see, People v Accoo, 126 AD2d 730; People v Gairy, 116 AD2d 733, lv denied 67 NY2d 942; People v Scott, 114 AD2d 915, lv denied 67 NY2d 765). Thus, the hearing court properly determined that the complainant’s lineup and in-court identifications of the defendant were admissible. Mollen, P. J., Bracken, Niehoff and Lawrence, JJ., concur.